DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019002042.1, filed on 03/22/2019 was received with the present application.
	
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 01/31/2020. It is noted however, that applicant has not filed a certified copy of the DE102020201229.6 application as required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, certified English translations of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide certified translations may result in no benefit being accorded for the non-English application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 513 (in Figure 8), 28 (in Figure 16), 21 (in Figure 23a-23b), and 29 (in Figure 23b). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P” has been used to designate both a chain relax direction in Figure 4 (see also Paragraphs 00146 and 00152) and an axis in Figures 15-17 and 24 (see also Paragraphs 0009 and 00179-00180). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 00128, line 14-15, the phrase “The compressive-stress force flow 107” should read “The compressive-stress force flow 207”.

Claim Objections

Claims 2 and 18 are objected to because of the following informalities that requires appropriate corrections:
In claim 2, line 3-4, the limitation “the gearshift mechanism” should read “the rear gearshift mechanism”.
In claim 18, line 14-15, the limitation “the gearshift mechanism” should read “the rear gearshift mechanism”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 limitation “the counterpart abutment is formed by a counterpart abutment surface of a surface contour of the bracket portion adjacent to the bracket portion of the bicycle frame” (in lines 3-4) renders the claim vague and indefinite. It’s unclear how the surface contour of the bracket portion can be adjacent to the bracket portion of the bicycle frame when said surface contour is part of the bracket portion/ bicycle frame. Clarification by the applicant is required. 

Claim 18 limitation “the adapter, at an external thread, is screwed together with an internal thread of the first arm of the base element” (in lines 20-21) renders the claim vague and indefinite. Preceding limitations in line 16 of claim 18 recite “the adapter has a thread for producing a screw connection”. Therefore, it is unclear if “and external thread” in line 20 is referring to the same feature as the “a thread” in line 16, or if it’s referring to an entirely distinct/ separate feature of the adapter. Clarification by the applicant tis required.

Claims 19-21 depends from parent claim 18. Subsequently, claims 19-21 are also rejected as being indefinite for the same reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Braedt (German Patent Application Publication DE102018001253A1), and in view of Yamaguchi et al. (U.S. PGPUB 2008/0064544 A1 hereinafter referred to as “Yamaguchi”).

In regards to claim 1, Braedt teach (Figures 1-12 and 14-23) a rear gearshift mechanism (rear derailleur 10) for installation on a bicycle frame (frame 1) of a bicycle in a manner that is coaxial with respect to a rear-wheel axis (rear wheel axis ‘A’), the rear gearshift mechanism (rear derailleur 10) comprising: a base element (base element 20), a pivot mechanism (swivel/ pivot mechanism 30), a movable element (movable element 40), and a chain guide arrangement (chain guide assembly 50); the pivot mechanism (swivel/ pivot mechanism 30) connecting the base element (base element 20) to the movable element (movable element 40); the chain guide arrangement (chain guide assembly 50) being connected to the movable element (movable element 40) so as to be rotatable about an axis of rotation (rotation axis ‘P’); the base element (base element 20) including a first attachment end (first connecting end 21) for installation on the bicycle frame (frame 1) in a manner that is coaxial with respect to the rear-wheel axis (rear wheel axis ‘A’), and a second attachment end (second connecting end 29) for coupling to the pivot mechanism (swivel/ pivot mechanism 30); the first attachment end (first connecting end 21) having a first arm (first/ inner arm 22a) and a second arm (second/ outer arm 22b) that are arranged spaced apart from one another in an axial direction; the first arm (first/ inner arm 22a) and the second arm (second/ outer arm 22b) being configured for the installation of the rear gearshift mechanism (rear derailleur 10) on a bracket portion (right dropout of the frame 1, which has the right frame opening 2B) of a rear-end structure of the bicycle frame (frame 1) by an adapter (adapter 60/ 60′); the adapter (adapter 60/ 60′) having a thread (external thread 64 of the bolt 61/ 61′) for producing a screw connection (when the external thread 64 of the bolt 61/ bolt 61′ is engaged with the internal thread 67 of the nut 67/ 67′); the first arm (first/ inner arm 22a) being situated on an axial inner side of the bracket portion (inner side of the right-hand dropout of the frame 1) and the second arm (second/ outer arm 22b) being situated on an axial outer side of the bracket portion (outer side of the right dropout of the frame 1) when the rear gearshift mechanism (rear derailleur 10) is in a defined pre-installed state (when the base element 20 is attached to the right dropout of the frame 1 via the adapter 60/ 60′ and prior to fully screwing the thru axle 7/ 70/ 80 into the adapter 60/ 60′) and in a fully installed state (when the base element 20 is attached to the right dropout of the frame 1 via the adapter 60/ 60′  and after the thru axle 7/ 70/ 80 is fully screwed into the adapter 60/ 60′); wherein, the base element (base element 20) can be pivoted relative to the bracket portion (right dropout of the frame 1, which has the right frame opening 2B) about the rear-wheel axis (rear wheel axis ‘A’) in a chain tensioning direction, when the rear gearshift mechanism (rear derailleur 10) is in the pre-installed state (when the base element 20 is attached to the right-hand dropout of the frame 1 via the adapter 60/ 60′ and prior to fully screwing the thru axle 7/ 70/ 80 into the adapter 60/ 60′) (see also page 50, ninth paragraph - Page 53, last paragraph in the translated DE102018001253A1 provided with this office action). Yet, Braedt fail to teach the base element (base element 20) having a setting device with an adjustment screw by which the base element (base element 20) can be pivoted relative to the bracket portion (right dropout of the frame 1, which has the right frame opening 2B) in a chain tensioning direction.
Yamaguchi teach (Figures 1-9) a rear gearshift mechanism (rear derailleur 12) for installation on a bicycle frame (frame 14) of a bicycle (bicycle 10), the rear gearshift mechanism (rear derailleur 12) comprising: a base element (base member 26 with the stopper 36); a pivot mechanism (linkage assembly 24); a movable element (movable member 22); and a chain guide arrangement (chain guide 20); the pivot mechanism (linkage assembly 24) connecting the base element (base member 26) to the movable element (movable member 22); the chain guide arrangement (chain guide 20) being connected to the movable element (movable member 22) so as to be rotatable about an axis of rotation; the base element (base member 26) including a first attachment end (first portion 32) for installation on the bicycle frame (frame 14), and a second attachment end (second portion 34) for coupling to the pivot mechanism (linkage assembly 24); the first attachment end (first portion 32) including a first arm (portion of the first portion 32 that has the first side surface 40) and a second arm (portion of the first portion 32 that has the second side surface 42) that are arranged spaced apart from one another in an axial direction; the first arm (portion of the first portion 32 that has the first side surface 40) and the second arm (portion of the first portion 32 that has the second side surface 42) being configured for the installation of the rear gearshift mechanism (rear derailleur 12) on a bracket portion (rear portion 16) of a rear-end structure of the bicycle frame (frame 14) by an adapter (mounting axle 50) that has a thread (threaded portion 50a) for producing a screw connection; wherein, the base element (base member 26) being designed with a setting device (threaded aperture 48, bolt 52, and stopper member 70) that has an adjustment screw (bolt 52) by which the base element (base member 26) can be pivoted relative to at least one of the adapter (mounting axle 50) and the bracket portion (rear portion 16) when the rear gearshift mechanism (rear derailleur 12) is mounted to the bracket portion (rear portion 16) (see also paragraphs 0023-0039)
Accordingly, using the suggestions in Yamaguchi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the base element of Braedt’s rear gearshift mechanism with a setting device that has an adjustment screw, and to configure said adjustment screw to pivot the base element with respect to the adapter in said rear gearshift mechanism or with respect to the bracket portion of the bicycle frame. Such a modification would allow an operator to easily pivot/ rotate the base element about the rear-wheel axis in at least a chain tensioning direction, so that the rear gearshift mechanism can be oriented at an ideal/ preferable position (relative to the bracket portion of the bicycle frame) that would result in optimal chain tension; thereby improving the overall functionality and/ or performance of the bicycle.

In regards to claims 2-3, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-12 and 14-23), an inner diameter of a first centering opening (inner diameter of the first centering opening 23a) of the first arm (first/ inner arm 22a) of the base element base element 20) and an outer diameter of an abutment element (outer diameter of the centering surface 87 on the thru axle 80) of a rear-wheel axle arrangement (thru axle 80 and hub end cup 4) of a rear wheel of the bicycle centering the rear gearshift mechanism (rear derailleur 10) in relation to the rear-wheel axis (rear wheel axis ‘A’); wherein, the abutment element (centering surface 87 on the thru axle 80) is a hub end cap (hub end cup 4; since the hub end cup 4 is couples with the thru axle 80, the centering surface 87 an be a considered as being part of the hub end cup 4).

In regards to claim 4, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-12 and 14-23), the adapter (adapter 60/ 60′) formed as a single piece (bolt 61/ 61′).

In regards to claims 13-14 and 17, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Yamaguchi further teach (Figures 1-9), the setting device (threaded aperture 48, bolt 52, and stopper member 70) includes a first element (threaded aperture 48 on the base member 23) and a second element (stopper member 70); the first element (threaded aperture 48) being a threaded pedestal (threaded aperture 48) with which the adjustment screw (bolt 52) is in screwed engagement; the second element (stopper member 70) having an abutment (stop portion 78) associated with the adjustment screw (bolt 52); the abutment (stop portion 78) and an end of the adjustment screw (bolt 52) forming an adjustable rotational abutment for the base element (base member 26, which carries the stopper 36) in a chain relaxing direction; and the end of the adjustment screw (bolt 52) being variably positionable by rotation of the adjustment screw (bolt 52) in the threaded pedestal (threaded aperture 48); wherein, the adjustment screw (bolt 52) is manually actuatable (see also paragraphs 0027 and 0029-0039). Therefore, when Braedt’s rear gearshift mechanism is configured with the setting device proposed by Yamaguchi as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting modified rear gearshift mechanism would comprise a setting device with the precise structural and functional arrangement recited within claims 13-14 and 17 limitations. Proving the rear gearshift mechanism taught by Braedt with such a setting device is advantageous for the same reasons set forth in the claim 1 rejection statement above. 

In regards to claim 16, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Where Yamaguchi further teach (Figures 1-9), the adjustment screw (bolt 52) in the setting device (threaded aperture 48, bolt 52, and stopper member 70) having a head. Yet, Yamaguchi does not explicitly disclose said head of the adjustment screw (bolt 52) including a tool engagement formation. Nevertheless, examiner is taking official notice that the heads of the screws/ bolts/ fasteners typically used in the art are widely known to include tool engagement formations so that the screws/ bolts/ fasteners can easily be threaded into matching threaded holes using common hand tools (e.g. screwdrivers and/ or hex keys). Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the head of the adjustment screw of the setting device in the modified rear gearshift mechanism taught by Braedt in view of Yamaguchi, with an appropriate tool engagement formation that can be engaged via a preferable hand tool (e.g. screwdriver or hex key). This would allow an operator to easily turn the adjustment screw in the setting device using a common hand tool in order to pivot the base member of rear gearshift mechanism about the rear-wheel axis and/ or to alter the position of the base member/ rear gearshift mechanism relative to the bracket portion of the bicycle frame.  

Allowable Subject Matter

Claims 5-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 5, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-12 and 14-23), the adapter (adapter 60/ 60′) being an adapter bolt (bolt 61/ bolt 61′), and said adapter bolt (bolt 61/ bolt 61′) including an external thread (external thread 64). However, Braedt fail to disclose, the external thread (external thread 64) on the adapter bolt (bolt 61/ bolt 61′) being designed to screw together with an internal thread of the first arm (first/ inner arm 22a) of the base element (base element 20). On the contrary, the external thread (external thread 64) on the adapter bolt (bolt 61/ bolt 61′) of the adapter (adapter 60/ 60′) taught by Braedt is specifically designed to threadedly engage an internal thread (internal thread 67) on an adapter nut (nut 66/ 66′) and not an internal thread provided to the first arm (first/ inner arm 22a) of the base element (base element 20). Yamaguchi also fail to cure these structural deficiencies in Braedt. Furthermore, one of ordinary skill in the art would not had any reasonable motivation to conceive threadedly coupling the external thread in the adapter bolt in Braedt’s rear gearshift mechanism with an internal thread in the first arm of the base element; particularly because such a modification would not yield any structural and/ or functional benefit, and because none all other cited/ identified prior art references, either individually or in combination, does not propose or render obvious, an external thread on an adapter bolt of an adapter in a rear gearshift mechanism being screwed directly into an internal thread on a first arm a base element in said rear gearshift mechanism. Thus, claim 5 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification.

Claims 6-11 depends from claim 5. Subsequently, claims 6-11 also contain the allowable subject matter in parent claim 5.  

In regards to claim 9, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-12 and 14-23), the adapter (adapter 60/ 60′) being formed with an abutment (attacks/ stops 68a and 68b) that is in positively locking engagement with a counterpart abutment (counter-attacks 24a and 24b). Yet, Braedt fail to teach, said counterpart abutment (counter-attacks 24a and 24b) being provided on the bracket portion of the bicycle frame (right dropout of the frame 1, which has the right frame opening 2B) so as to secure the adapter (adapter 60/ 60′), in the fully installed state, against rotation in at least one direction relative to the bicycle frame (frame 1). Instead, the counterpart abutment (counter-attacks 24a and 24b) in Braedt’s rear gearshift mechanism (rear derailleur 10) is located on the base element (base element 20) in order to prevent the rotation of the adapter (adapter 60/ 60′) relative to the base element (base element 20). In addition, all other cited the prior art disclosures, also fail to explicitly suggest or render obvious, the precise structural configuration described within claim 9 limitations. Consequently, claim 9 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification, and consider collectively with the superseding limitations in parent claim 1.

Claims 10-11 depends from claim 9. Subsequently, claims 10-11 also contain the allowable subject matter in parent claim 9.  

In regards to claim 15, Braedt in view of Yamaguchi teach all intervening claim limitations as shown above. Where Yamaguchi teach (as detailed in the claims 13-14 rejection statements above), a setting device in a rear gearshift mechanism comprising: a first element and a second element; the first element having a threaded pedestal with which the adjustment screw that is in screwed engagement; and the second element having an abutment associated with the adjustment screw; the abutment and an end of the adjustment screw defining an adjustable rotational abutment for a base element about an axis of rotation; the rotation of the adjustment screw causing the end of said adjustment screw displace; and the second element (stopper member 70 of the stopper 36) with the abutment (stop portion 78) being a part of the base element (base member 26 with the stopper 36). Nevertheless, Yamaguchi fail to teach, the first element (threaded aperture 48 on the base member 23) being provide to an adapter nut. Instead, the first element of the setting device in Yamaguchi is also located on the base element. Therefore, claim 15 limitations appears to include allowable subject matter over Braedt, Yamaguchi, and all other cited the prior art disclosures; specially when said limitations are viewed in light of applicant’s specification, and consider collectively with the superseding limitations in parent claim 1.

Claim 18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 18, the prior art of record, either individually or in combination, fail to teach or suggest, a rear gearshift mechanism having the specific structure recited within independent claim 18. In particular, a rear gearshift mechanism comprising: a base element with a first attachment end and a second attachment end; the first attachment end for installation on a bicycle frame about a rear-wheel axis; the second attachment end for coupling to a pivot mechanism; the first attachment end having a first arm and a second arm arranged spaced apart from one another in an axial direction and configured for the installation of the gearshift mechanism on a bracket portion of a rear-end structure of the bicycle frame using an adapter; the adapter has an external thread for producing a screw connection; when the rear gearshift mechanism is in a defined pre-installed state/ fully installed state, the first arm is situated on an axial inner side of the bracket portion and the second arm is situated on an axial outer side of the bracket portion; wherein, the external thread on the adapter is screwed together with an internal thread of the first arm of the base element. As detailed above in the claim1 rejection statement, Braedt propose a rear gearshift mechanism having relatively similar structural arrangement the rear gearshift mechanism described in claim 18. Unlike applicant’s claimed invention however, Braedt teach coupling the external thread on the adapter to the internal thread located within an adapter nut. In fact, Braedt makes no mention of the first arm of the base member being configured with any thread/ screw connection. In addition, all other relevant/ analogues prior art identified by the examiner, further fail to disclose or render obvious the collective structure/ features recited within claim 18. Accordingly, claim 18 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.

Claims 19-21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 19-21 depends from claim 18, which include distinguishing subject matter over the prior art as noted above. Subsequently, claims 19-21 also contain the allowable subject matter in parent claim 18.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654